DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.

Status of Amendment
The amendment filed on 12 April 2022 fails to place the application in condition for allowance. 
Claims 1, 3-6, and 8-22 are currently pending and under examination.

Status of Rejections
The rejection of claims 1, 3-6, and 8-20 under 35 U.S.C. 103(a) is herein withdrawn due to Applicant’s Amendment filed 12 April 2022.
New rejections are provided herein.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 3-6, and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s argument towards the rejection under 35 U.S.C. 112, Applicant cites to several passages in the specification for alleged support of the claim language of “higher” or “lower” currents and that one of ordinary skill in the art would recognize these disclosures support the claim limitations. These arguments are not persuasive because the discussion of  “different” is regarded as a discussion of where the currents come from, i.e. first or second rectifier which does not imply degree or what the actual current density is when applied. Indeed, Applicant cannot show a specific example of current densities or the like within the instant specification. The formation of different colors, does not itself provide any evidence or support the different arises from different applied current densities. 
No further arguments are presented.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994
The disclosure of the prior-filed application, Application No. 14/712,702, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
As to claim 1, the amended limitation “automotive trim component” is not supported in the previously filed application. 
For interpretation on the merits, the limitation of “creating an automotive trim component…” is interpreted under MPEP 2111.02 in which “…statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.” and “However, a "preamble may provide context for claim construction, particularly, where … that preamble’s statement of intended use forms the basis for distinguishing the prior art in the patent’s prosecution history” Metabolite Labs., Inc. v. Corp. of Am. Holdings, 370 F.3d 1354, 1358-62, 71 USPQ2d 1081, 1084-87 (Fed. Cir. 2004). As such, the claimed method recited forming “the first plurality of metal layers”  and “the second plurality of metal layers” of the respective first and second decorative surface finished, upon which the automotive trim component possess. Thus, it is the Examiner’s interpretation that the structure of the claims ties directly to the structure of the preamble upon which forms an automotive trim component, and thus requires formation of an automotive trim component in some manner. 
Therefore, since the prior application 14/712702 is silent as to the formation of automotive trim components, the instant claim cannot be supported by the prior application thus providing an effective filing date of the instant claims being the actual filing date of the instant application, 11 November 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 8 and 15, the recitation of “a higher or lower amperage than the first current” is not supported in the instant specification. The instant specification is silent as to the limitation of equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9-14, 16, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (US 2019/0032235 A1) in view of Raymond et al (US 3,470,082).
As to claim 1, Hashimoto discloses A method of creating an automotive trim component having different first and second decorative surface finishes defined by a first plurality of metal layers and a second plurality of metal layers , comprising: 
	forming a plastic work piece of a first material (#12 Fig. 2); creating at least one barrier in electrical conductivity in the work piece to divide the work piece into multiple electrically isolated segments including a first segment and a second segment (#s14a/14b with space between each as the electrical barrier); 
	depositing at least one first metal layer of the first plurality of metal layers surface of the work piece on the first segment via a plating process ([0037] layers 32/34 Fig. 4); 
	depositing at least one second metal layer of the second plurality of metal layers surface of the work piece on the second segment via a plating process ([0037] layers 32/34 Fig. 4); 
	depositing an additional metal layer of the first plurality of metal layers on the first segment and depositing an additional metal layer of second plurality of metal layers on the 9different surface finishes and appearances that are not the same, wherein the additional metal layers of the first plurality of metal layers and the second plurality of metal layers define the different surface finishes and appearances and are achieved using a same base metal  by utilizing the different circuits (via connection to different hangers 51/52 connected to different portions 18a and 18b in Fig. 3a/b)
	Hashimoto fails to explicitly disclose connecting a first segment of the work piece to a first circuit including a first power source and a first rectifier; connecting a second segment of the work piece to a second circuit including a second power source and a second rectifier, wherein the second power source and second rectifier is separate from the first power source and first rectifier such that the first and second power sources define multiple separate and different power sources and rectifiers that are activatable simultaneously, sequentially, and during overlapping time periods, wherein the first and second circuits are connected, respectively, to the first and second segments at the same time; 
	Raymond discloses connecting a first work piece to a first circuit including a first power source and a first rectifier (Fig. 1 rectifier 1 circuit 14a); connecting a second work piece to a second circuit including a second power source and a second rectifier (Fig.1 rectifier 2 circuit 14b), wherein the second power source and second rectifier is separate from the first power source and first rectifier such that the first and second power sources define multiple separate and different power sources and rectifiers that are activatable simultaneously, sequentially, and during overlapping time periods, wherein the first and second circuits are connected, respectively, to the first and second segments at the same time (col. 4 lines 4-24 “serapter storage batteries or separate DC generators for each electrolyzing circuit, each individual transformer);
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used explicit first and second power sources and rectifiers as taught by Raymond in the method of Hashimoto because it eliminates stray electrical currents to attain uniform and evenly distributed electrodeposited layers (col. 2 lines 35-40 Raymond).

As to claims 3 and 4, Hashimoto further discloses further comprising immersing  the first and second segments in a common solution of the same base metal prior to creating the first and second metal surface finishes and wherein the first and second metal surface finishes layers are created simultaneously from a common solution of the same base metal. (either [0037] or [0039] “immersed in a known copper plating solution”).

As to claim 5, Hashimoto further discloses wherein the first and second metal surface finishes are creates sequentially from a common solution of the same base metal (via application of the base metal and formation of layers 38/40).

As to claim 6, Hashimoto further discloses wherein the work piece remains in the common solution during the creation of the first and second metal surfaces using the multiple power sources (via ending layer 40 Fig. 4 [0044]).

As to claim 9, Hashimoto further discloses applying an electroless layer of material to the first and second segments of the workpiece and rendering the first and second segment conductive ([0032]-[0037]).

As to claim 10, Hashimoto further discloses creating a non-plateable barrier between then first and second segments of the workpiece (space between 14a/14b provided the broadest reasonable interpretation of “Creating” in which the space is not plateable).

As to claims 11, 12, 16, and 19 Hashimoto discloses a method of creating an automotive trim component having multiple decorative surface finishes having different appearances surfaces, comprising: 
	forming a plastic work piece (#12 Fig. 2); 
	rendering a first segment and a second segment of the work piece conductive, wherein the first and second segments are electrically isolated relative to each other (Step S105 depositing layer 20); 
	creating a first metal surface finish on the first segment of the plastic work piece through an electroplating process that includes applying a first current via a first circuit that includes the first segment (Fig. 7A layer 40 [0063]); 4Attorney Docket No. 29881-09093 Response to Office Action of December 13, 2021 
	creating a second metal surface finish on the second segment of the plastic work piece through an electroplating process that includes applying a second current via a second circuit that includes the second segment (Fig. 7b #42 [0064]);
	 wherein the first metal surface finish and the second metal surface finish each include at least one common layer formed of the same metal material and same finish (#s 32/34); 
	wherein the first and second current are applied simultaneously to create the at least one common layer of the first and second metal surface finishes simultaneously ([0039])
	wherein the first and second metal surface finishes are different chrome finishes having at least one uncommon layer in addition to the at least one common layer defining different gloss levels and different appearances and are achieved from a same base metal (Description and citations provided above disclose using dark chrome 42 and different chrome 40 with same base metal 32/34).
	Hashimoto fails to explicitly disclose using the same anode that produces the different gloss levels by utilizing different rectifiers and different circuits and using multiple power sources and rectifiers; 
	Raymond discloses connecting a first work piece to a first circuit including a first power source and a first rectifier (Fig. 1 rectifier 1 circuit 14a); connecting a second work piece to a second circuit including a second power source and a second rectifier (Fig.1 rectifier 2 circuit 14b), wherein the second power source and second rectifier is separate from the first power source and first rectifier such that the first and second power sources define multiple separate and different power sources and rectifiers that are activatable simultaneously, sequentially, and during overlapping time periods, wherein the first and second circuits are connected, respectively, to the first and second segments at the same time (col. 4 lines 4-24 “separate storage batteries or separate DC generators for each electrolyzing circuit, each individual transformer) using the same anode for all processes (embodiment in Fig. 2)
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used explicit first and second power sources and rectifiers using the same anode as taught by Raymond in the method of Hashimoto because it eliminates stray electrical currents to attain uniform and evenly distributed electrodeposited layers (col. 2 lines 35-40 Raymond).
As to claim 13, Hashimoto further discloses wherein the first metal surface finish is Bright Chrome and the second metal surface finish is different whereby the work piece has multiple different surface appearances achieved from the same base metal (Fig. 7a/7b citation above providing dark chrome coating different than the other chrome coating thus the other chrome coating is considered a bright chrome coating).

As to claim 14, Hashimoto further discloses further comprising immersing the first and second segments in a common solution of the same base metal during creation the first and second metal surface finishes and wherein the first and second metal surface finishes layers are created simultaneously from a common solution of the same base metal. (either [0037] or [0039] “immersed in a known copper plating solution”).

As to claim 17, Hashimoto further discloses wherein the first metal surface finish includes multiple metal layers and the second metal surface finish includes multiple metal layers (Fig. 7a/7b).

As to claim 18, Hashimoto further discloses further comprising immersing the work piece and the first and second segments in a common solution having the same base metal, wherein the first and second metal surface finishes having different appearances are created without removing the work piece from the common solution during the creation of the first and second metal surfaces. ([0044]).

As to claim 20, Hashimoto further discloses wherein the at least one barrier is formed of a material that substantially prevents an electroless layer of material being formed thereon, and the step of rendering the first and second segments conductive includes applying an electroless layer of material on the first segment and the second segment. (barrier 16 composed of polycarbonate [0023]).

As to claim 21 and 22, Hashimoto further discloses wherein the first segment is further connected at the same time to an additional circuit including an additional power source and additional rectifier, wherein the first circuit is activated to produce a first type of metal layer on the first segment and the additional circuit is activated to produce a second type of metal layer, wherein the first and second types are produced from the same base metal (via formation of layers in Fig. 7a/7b).
 
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, as modified by Raymond, as applied to claim 1 and 11, in further view of Bornhauser (US 1,985,308).
As to claims 8 and 15, Hashimoto, as modified by Raymond, further discloses wherein the first power source and first rectifier applies a first current that produces a first type of surface finish from the same base metal and the second power source and second rectifier applies a second current that produces a second type of surface finish having a different appearance than the first type of surface finish. (via combination with the rectifiers and power sources of Raymond as recited above providing the different surface finished).
	Hashimoto, as modified by Raymond, fail to explicitly disclose using a second current with a higher or lower amperage than the first current informing the different chromium colored layers.
	Bornhauser discloses that different current densities produce different colors in the electroplating of chromium layers (pg. 2 lines 33-70).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a different higher or lower current to produce the different colored layers as taught by Bornhauser in the method of Hashimoto, as modified by Raymond, because it provides the expected result forming different colored chrome layers as required in Hashimoto.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795